           Case 1:18-cv-11515-LTS Document 66 Filed 10/05/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                  )
NATIONAL FISH & SEAFOOD, INC.,    )
                                  )
     Plaintiff,                   )
                                  )
v.                                )
                                  )
KATHLEEN A. SCANLON, TAMPA BAY )                      Civil Action No. 1:18-cv-11515-LTS
FISHERIES, INC., ROBERT PATERSON, )
MARK PANDOLFO, MARK MARSH, and )
JOHN DOE,                         )
                                  )
     Defendants.                  )
                                  )

           ORDER ON MOTIONS TO ENFORCE COURT ORDER AND TO COMPEL
                               (DOCS. NO. 57, 61)

                                        October 5, 2018

SOROKIN, J.

       Plaintiff National Fish & Seafood (“National Fish”) has filed a motion to compel

production and further forensic investigation and to extend the deadline for completion of the

forensic investigation. Doc. No. 61. Defendant Tampa Bay Fisheries (“Tampa Bay”) have filed a

motion to enforce the Court’s previous order. Doc. No. 57. The Court has reviewed the parties’

pleadings and issues this Order to govern the forensic investigation of Tampa Bay’s computer

systems.

       Both Motions are DENIED. The forensic examination shall proceed as previously

ordered with the further modifications noted below.

   1. No counsel, including in-house counsel, shall attend the forensic examination. The

       examiner shall prepare a report for the parties documenting not only the results of the

       examination but also the process undertaken by the examiner.
      Case 1:18-cv-11515-LTS Document 66 Filed 10/05/18 Page 2 of 3



2. The methods used for the forensic examination shall not include deduplication of

   responsive emails and files, if any, discovered as part of the results of the examination.

3. Where reasonably possible, the forensic examination shall include reasonable methods to

   search for, using file names and hash values, and recover National Fish files copied by

   Scanlon and emails from Scanlon that were present on Tampa Bay systems since June 29,

   2018, but have since been deleted.

4. National Fish has proposed a protocol that would allow the examiner to use search terms

   to located responsive files and emails. See Doc. No. 62 at 11. This request is DENIED.

   The terms proposed are overly broad and far exceed the grounds for which the Court has

   ordered the examination. The search protocol shall be limited to file names and hash

   values.

5. Tampa Bay complied with Paragraph 3 of the Court’s prior Order by producing an

   affidavit from its information technology director, Defendant Mark Marsh, as a

   representative of Tampa Bay. Doc. No. 58-1. Although Marsh signed the affidavit, the

   Court views the affidavit as Tampa Bay’s statement, made pursuant to Fed. R. Civ. P.

   30(b)(6). “A Rule 30(b)(6) designee must be able to testify on behalf of an organization

   ‘about information known or reasonably available to the organization.’” Baker v. St. Paul

   Travelers Ins. Co., 670 F.3d 119, 124 (1st Cir. 2012) (quoting Fed. R. Civ. P. 30(b)(6)).

   In four places, Marsh’s affidavit qualifies his statements with the words “to the best of

   my knowledge.” If Tampa Bay’s statement requires supplementation to include all

   information known or reasonably available to the company, Tampa Bay shall provide a

   further statement to National Fish and to the Court by October 10, 2018.




                                             2
      Case 1:18-cv-11515-LTS Document 66 Filed 10/05/18 Page 3 of 3



6. Tampa Bay’s response to Paragraph 3, as set forth in Doc. No. 58-1 and supplemented, if

   necessary, as described above, suffices to define the scope of the forensic investigation.

   Tampa Bay is not required to provide a list of all of its information technology assets.

7. National Fish has represented that the independent expert’s analysis will take

   approximately a week. Doc. No. 62 at 14. Accordingly, the independent expert shall

   complete the forensic examination and disclose the results simultaneously to all parties

   no later than October 12, 2018. The Court does not anticipate further extending that

   deadline. The deposition of Defendant Marsh shall occur by October 10, 2018. Plaintiff’s

   supplemental filing described in Paragraph 5 of the Court’s prior Order now must be filed

   by October 17, 2018, with Defendants’ response due by October 23, 2018. The trial date

   of November 26, 2018, in case the Court does not dissolve the order prohibiting Scanlon

   from working at Tampa Bay, is unchanged.



   SO ORDERED.



                                                 /s/ Leo T. Sorokin
                                                 Leo T. Sorokin
                                                 United States District Judge




                                            3
